                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                               12/11/2019
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
MONIKA KASZAK,                                                 :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-4723 (AJN) (JLC)
                                                               :
TRATTORIA TRE COLORI INC. et al.,                              :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, the parties came before me for a settlement conference on December 9,

2019 and reached a settlement today; and

        WHEREAS, the parties advised me that in order for me to review the settlement papers

they will be consenting to my jurisdiction over this case under 28 U.S.C. § 636(c) and will

submit a consent form to Judge Nathan in the near future;

        IT IS HEREBY ORDERED that the parties are directed to file a joint letter motion along

with their settlement agreement no later than January 13, 2020 to request court approval. The

letter motion should explain why the proposed settlement is fair and reasonable and otherwise

comply with the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The parties are directed to this Court’s rulings in Cruz v. Relay Delivery,

Inc., 17-CV-7475 (JLC), 2018 WL 4203720 (S.D.N.Y. Sept. 4, 2018) (no reemployment

provision impermissible and provision related to communication with media should not be

overly restrictive); Rivera v. Relay Delivery, Inc., 17-CV-5012 (JLC), 2018 WL 1989618

(S.D.N.Y. Apr. 26, 2018) (release that was broader and thus more favorable to defendants than

plaintiff’s narrower release was impermissible): Howard v. Don Coleman Advertising, Inc., 16-

CV-5060 (JLC), 2017 WL 773695 (S.D.N.Y. Feb. 28, 2017) (mutual non-disparagement
provision must include carve-out for truthfulness); and Souza v. 65 St. Marks Bistro, 15-CV-327

(JLC), 2015 WL 7271747 (S.D.N.Y. Nov. 6, 2015) (regarding impermissible confidentiality

provisions and the proper scope of mutual general releases), for further guidance as to

permissible and impermissible terms.

       For recent settlement papers that the Court has approved, the parties are directed to the

following cases, as examples: Rodriguez v. Emenike, No. 18-CV-5786 (Dkt. Nos. 36, 38

(settlement agreement); Dkt. No. 37 (court approval order)); Yahuiti v. L Ray LLC, No. 19-CV-

1114 (Dkt. No. 24 (settlement agreement); Dkt. No. 25 (court approval order)); De Luna

Hernandez v. City Catering, No. 18-CV-3919 (Dkt. No. 49 (settlement agreement); Dkt. No. 50

(court approval order)); and Sanchez v. New York Kimchi Catering Corp., No. 16-7784 (Dkt. No.

98 (settlement agreement) and Dkt. No. 99 (court approval order).

       SO ORDERED.

Dated: December 11, 2019
       New York, New York




                                                2
